Citation Nr: 1417492	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-27 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  While he acknowledges that he did not receive treatment until after military service around 2002, he has indicated through statements and testimony that he experienced symptoms of sleep apnea in service and continuously after service until he was finally medically diagnosed.  The record shows a diagnosis of sleep apnea in September 2009.  The Veteran's ex-wife submitted a statement in February 2011 that she observed the Veteran snoring a lot and sometimes he would stop breathing during their marriage from 1985 to 1997.  The Veteran also testified that his fellow service members told him during his service that he would snore a lot and sometimes stop breathing.

As the Veteran (and his ex-wife) are competent to state that which they can observe, their statements as to continued symptoms of sleep apnea since service constitute competent evidence.  As such, the Veteran should be provided with a VA examination to address the likelihood that the Veteran's post-service sleep apnea diagnosis is related to his military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA sleep disorder examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's, his ex-wife's, and fellow service member's statements asserting symptoms in service and since his discharge from service.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



